Exhibit 10.4

 

 

 

May 13, 2004

 

 

Murray Jukes

2933 Pebble Beach Circle

Fairfield, CA  94534

 

 

 

Dear Murray:

 

On behalf of the entire Restoration Hardware team, I am pleased to confirm our
offer to you for the position of Vice President, Corporate Controller. We are
confident that you will find Restoration Hardware to be an exciting and
challenging environment in which to work. This letter will confirm the most
important details of our offer to you and supersedes any prior representations
or agreements, whether written or oral.

 

Your starting salary will be $190,000 on an annualized basis, paid bi-weekly on
every other Friday.  You will also be eligible to participate in the Management
Incentive Program.  Currently, your target level of payout under the plan is
between 20% and 40%, with final payout dependent upon your individual
performance.  You will receive full plan details upon your arrival.

 

As a full-time employee of Restoration Hardware, you will be eligible to
participate in a number of Company-sponsored benefits, including medical,
dental, vision, life and long term disability insurance coverage. You and your
dependents (if any) will become eligible for health insurance benefits on the
first of the month following your date of hire. While the Company pays a
significant portion of the premium for these benefits, we ask that employees
share some of the cost as well.

 

At time of hire, you will begin earning paid vacation at the rate of 15 days per
year. You will also be eligible for a 40% employee discount on Restoration
merchandise. Upon meeting length of service and other eligibility requirements,
you will also be able to participate in the Company’s 401(k) plan.

 

Upon final approval of the Board of Directors of Restoration Hardware, Inc., a
stock option grant for 20,000 shares of stock will be granted to you, enabling
you to participate, as an owner, in the growth and success of Restoration
Hardware. The grant date, option exercise price and vesting schedule and other
terms will be in accordance with the administrative guidelines of the stock
option plan and the applicable stock option plan.

 

Details of all of these programs will be provided to you at time of hire or when
you become eligible for the particular benefit.

 

 

 

--------------------------------------------------------------------------------


 

The language that follows reflects our standard and legally required offer
letter language. We don’t mean for it to come across as impersonal, but rather,
as sound and necessary information for you to know from the outset of your
working relationship with us. The relationship between you and Restoration
Hardware is called “at-will employment.”  This means that employment with the
Company is for no specific period of time. As a result, either you or
Restoration Hardware are free to terminate your employment relationship at any
time for any reason, with or without cause. This is the full and complete
agreement between us on this term. Although your job duties, title,
compensation, benefits or the Company’s policies, practices and procedures may
change from time to time, the “at-will” nature of your employment may only be
changed in an express writing signed by you and the Chief Executive Officer of
the Company.

 

Finally, your employment is contingent on you executing a Proprietary
Information and Inventions Agreement and providing the Company with legal proof
of your identity and authorization to work in the United States at time of hire.

 

I am enclosing two copies of this letter. Please sign and return one copy to me
on your first day of work and keep the other copy for your files.

 

We look forward to you joining the “Resto” team on June 1, 2004 and contributing
to our growth and success.

 

Sincerely,

 

/s/ Pat McKay

 

Pat McKay

CFO

 

                I understand and agree to the terms of this offer of employment:

 

 

Signature

/s/ Murray Jukes

 

 

Date

5/18/04

 

 

Cc:          Employee’s Personnel File

 

 

2

--------------------------------------------------------------------------------